Opinion of the court by
This is an action by school districts Nos. 6 and 7 against school districts Nos. 5 and 8, all of Canadian county, commenced in the probate court of that county. All four of these districts are within the same township, and form a part of the same township school organization under the statutes of 1890, from the time that law took *Page 73 
effect until some time in 1893. The petition alleges that during the township organization, from 1890 to 1893, the township school board drew from the county treasury about the sum of $949.86, and that this sum was expended in behalf of the several districts as follows: For No. 5, $386.66; for No. 6, $140; for No. 3, $95.20, and for No. 4, $326.
In 1893, the school system was changed from township organization to district organization, and the territory of these four districts has remained the same, except that each is granted an independent organization. Districts Nos. 6 and 7 pray that districts Nos. 5 and 8 be compelled to refund to districts Nos. 6 and 7, an amount of money which will make all four districts receive the same amount of money under the township law.
To this petition the defendants filed a demurrer, on the grounds, (1,) that the petition failed to state a cause of action, and (2,) because there was a misjoinder of different causes of action. The court overruled the demurrer and entered a several judgment against the defendants. This was error. Either ground of the demurrer was well taken, and should have been sustained. Our attention has not been directed to any statute which required the township officers, under the school laws of 1890, to expend the money of the township equally between the different districts. It was the province of the school board of the township to determine where the funds should be expended; and if, in maintaining the schools, they expended more money in one district than in another, the courts will not, (and especially at this late date,) interfere, or compel those districts which may have been more favored than the others to refund to *Page 74 
those districts in which was expended a less sum of money.
Under the Laws of 1890, the township school board was composed of one member elected from each district, and the chairman, who was elected by the township at large. Each member presumably looked after the interests of his own district, as well as the interests of the whole township, and if it required more money to run the school in one district than in another, they had a legal right to use it. All of the schools of the township were under one management, and no district was entitled to a fixed portion of the school funds of the township. Each district was entitled to have expended for it enough of the funds to maintain its school, but no more. It is not necessary to consider any of the other questions raised in this case.
The judgment of the trial court is reversed, at the cost of the appellees, and the case is remanded with directions to the trial court to sustain the defendants' demurrer to plaintiffs' petition, and to dismiss the plaintiffs' cause of action at their costs.
All of the Justices concurring. *Page 75